Name: Commission Regulation (EEC) No 3387/91 of 20 November 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 11 . 91 Official Journal of the European Communities No L 319/63 COMMISSION REGULATION (EEC) No 3387/91 of 20 November 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3198/91 Q, as last amended by Regulation (EEC) No 3354/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2922/91 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 21 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. O OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 164, 24. 6. 1985, p. 11 . O OJ No L 279, 7. 10. 1991 , p. 43. O OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 303, 1.11 . 1991 , p. 34. ( «) OJ No L 317, 19 . 11 . 1991 , p . 26. 0 OJ No L 266, 28 . 9. 1983, p. 1 . No L 319/64 Official Journal of the European Communities 21 . 11 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU):  Spain 15,850 16,048 16,326 16,504 15,272 15,550  Portugal 24,930 25,128 25,406 25,584 24,352 24,630  Other Member States 15,850 16,048 16,326 16,504 15,272 15,550 2. Final aids : Seed harvested and processed s in : \  Federal Republic of Germany (DM) 37,31 37,78 38,43 38,85 35,95 36,61  Netherlands (Fl) 42,04 42,57 43,31 43,78 40,51 41,25  BLEU (Bfrs/Lfrs) 769,62 779,23 792,73 801,37 741,55 755,05  France (FF) 125,15 126,71 128,90 130,31 120,58 122,78  Denmark (Dkr) 142,33 144,11 146,61 148,20 137,14 139,64  Ireland ( £ Irl) 13,929 14,103 14,347 14,503 13,421 13,674  United Kingdom ( £) 12,451 12,608 12,829 12,970 11,975 12,196  Italy (Lit) 27 919 28 268 28 757 29 071 26 901 27 327  Greece (Dr) 3 804,36 3 836,75 3 869,52 3 879,69 3 541,58 3 488,86  Spain (Pta) 2 440,51 2 470,52 2 512,33 2 536,27 2 355,04 2 381,99  Portugal (Esc) 5 271,90 5 313,44 5 371,27 5 405,04 5 154,98 5 193,23 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU):  Spain 17,100 17,298 17,576 17,754 16,522 16,800  Portugal 26,180 26,378 26,656 26,834 25,602 25,880  Other Member States 17,100 17,298 17,576 17,754 16,522 16,800 2. Final aids : ll \ Seed harvested and processed in : ll  Federal Republic of Germany (DM) 40,26 40,72 41,38 41,80 38,90 39,55  Netherlands (Fl) 45,36 45,88 46,62 47,09 43,83 44,56  BLEU (Bfrs/Lfrs) 830,31 839,93 853,43 862,07 802,25 815,75  France (FF) 135,02 136,58 138,77 140,18 130,45 132,65  Denmark (Dkr) 153,56 155,33 157,83 159,43 148,37 150,86  Ireland ( £ Irl) 15,027 15,201 15,445 15,602 14,519 14,772  United Kingdom ( £) 13,445 13,602 13,823 13,964 12,969 13,191  Italy (Lit) 30 121 30 470 30 959 31 273 29 103 29 529  Greece (Dr) 4119,51 4 151,90 4 184,67 4 194,84 3 856,73 3 804,01  Spain (Pta) 2 629,04 2 659,05 2 700,86 2 724,80 2 543,58 2 570,53  Portugal (Esc) 5 532,74 5 574,28 5 632,1 1 5 665,89 5 415,82 5 454,07 21 . 11 . 91 Official Journal of the European Communities No L 319/65 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) :  Spain 27,101 27,669 28,000 28,005 27,317  Portugal ' 34,267 34,831 35,162 35,173 34,504  Other Member States 15,837 16,401 16,732 16,743 16,074 2. Final aids : ll (a) Seed harvested and processed in (') : \ Il\  Federal Republic of Germany Il\ \ (DM) 37,28 38,61 39,39 39,42 37,84  Netherlands (Fl) 42,01 43,50 44,38 44,41 42,64  BLEU (Bfrs/Lfrs) 768,99 796,37 812,44 812,98 780,49  France (FF) 125,04 129,50 132,11 132,20 126,91  Denmark (Dkr) 142,21 147,28 150,25 150,35 144,34  Ireland ( £ Irl) 13,917 14,413 14,704 14,713 14,125  United Kingdom ( £) 12,406 12,857 13,121 13,127 12,585  Italy (Lit) 27 896 28 890 29 473 29 492 28 314  Greece (Dr) 3 758,52 3 883,89 3 922,55 3 879,94 3 693,41  Portugal (Esc) 7 230,95 7 347,25 7 416,11 7 415,58 7 280,54 (b) Seed harvested in Spain and \ \ processed : l \ \ \  in Spain (Pta) 4 144,88 4 229,67 4 279,45 4 277,59 4 176,92  in another Member State (Pta) 4 209,25 4 293,40 4 343,18 4 342,29 4 244,37 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current11 1st period12 2nd period1 3rd period2 4th period3 5th period4 DM 2,042820 2,041590 2,040720 2,039850 2,039850 2,037330 Fl 2,302120 2,301090 2,299950 2,298930 2,298930 2,296370 Bfrs/Lfrs 42,053500 42,030000 42,007900 41,990400 41,990400 41,937600 FF 6,979750 6,977400 6,973490 6,970190 6,970190 6,961590 Dkr 7,936650 7,932200 7,926650 7,923660 7,923660 7,915410 £Irl 0,765141 0,765422 0,765459 0,765398 0,765398 0,760839 £ 0,706386 0,706664 0,706835 0,706922 0,706922 0,707098 Lit 1 539,95 1 541,68 1 543,61 1 545,39 1 545,39 1 551,00 Dr 231,53400 233,72700 236,04000 238,09000 238,09000 244,95600 Esc 178,07500 178,30000 178,70300 179,19200 179,19200 180,28200 Pta 128,69400 128,98300 129,25600 129,51400 129,51400 130,28200